Citation Nr: 9932555	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected arthritis, bilateral ankles and knees, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted a claim by the veteran 
seeking entitlement to service connection for arthritis of 
his ankles and knees, assigning a 10 percent disability 
rating.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected bilateral ankle and knee arthritis.  He argues that 
his service-connected disability involves pain, popping 
sensations, and swelling of his ankles and knees.

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for arthritis of the 
ankles and knees and has appealed the initial grant of less-
than-complete disability benefits.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995) (where a veteran appeals the RO's 
initial assignment of a rating, for a service-connected 
disorder, that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking a medical opinion or by scheduling a VA examination); 
see also 38 C.F.R. § 4.70 (1999) and 38 C.F.R. § 4.1 (1999) 
(In order to apply the Schedule for Rating Disabilities, 
"accurate and fully descriptive medical examinations are 
required.").

In this case, the veteran was afforded VA examination on 2 
occasions, in February 1996 and July 1997.  However, from the 
reports of these examinations, the Board is not able to 
assess the current nature and severity of his bilateral ankle 
and knee arthritis for VA disability rating purposes.

First, the Board notes that the February 1996 VA examination 
report indicates that the veteran complained of occasional 
pain and swelling of the knees, but that physical examination 
was entirely normal, except for very minor looseness of the 
left lateral collateral ligament.  X-rays revealed that there 
"may" be left knee osteochondromatosis and that there was 
minor arthritic changes of both knees and ankles.  
Conversely, the July 1997 VA examination report fails to 
indicate any looseness of the left knee joint, indicating 
that his ligaments were "intact."  Moreover, X-rays 
associated with the 1997 report indicate that his left and 
right knees and ankles were "normal," with no arthritic 
changes noted.  In regard to pain and swelling of his joints, 
the report states that the veteran had intermittent swelling 
of several other joints in addition to his ankles and knees, 
namely his wrists, shoulders, hands, and temporomandibular 
joints, suggesting that his joint swelling and pain may be 
due to some other pathology besides arthritis.  It is 
noteworthy that physical examination revealed no swelling of 
any joints.  It did reveal some crepitation of the knees, 
more on the left.  The final diagnosis was "intermittent 
polyarthritis compatible with palindromic arthritis."  
Service connection was specifically denied for this diagnosis 
by rating decision in July 1998.

Overall, from the VA examination reports, the Board is not 
able to ascertain the current symptoms associated with the 
veteran's service-connected arthritis of the knees and 
ankles.  In fact, given the July 1997 X-ray reports, the 
Board is not even able to determine whether or not the 
veteran currently has arthritis of the knees and ankles.

Similarly, while VA outpatient treatment records from 1996 to 
1998, show complaints of pain, swelling, and popping of the 
right and left knees, the Board is not able to ascertain 
whether these are manifestations of his service-connected 
disability, or are causally related to a separate, 
nonservice-connected condition.

Second, the VA examination reports do not provide any 
findings pertinent to the functional impairment caused by the 
veteran's right and left knee and ankle disabilities, if any.  
His accredited representative argues that the examination 
reports are inadequate because they fail to consider 
functional impairment pursuant to DeLuca v. Brown.  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that 
38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss," such as limitation of motion due to pain, weakness, 
atrophy, incoordination, excess fatigability, and deformity 
of a musculoskeletal disability under § 4.40 and § 4.45, 
separate from any consideration of a veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).

Third, the Board notes that the RO has not considered the 
applicability, or lack thereof, of separate disability 
ratings for his service-connected knee and ankle 
disabilities.  See 38 C.F.R. § 4.71a, DC 5010, 5003 (1999); 
VAOPGCPREC 23-97 (July 1, 1997) (a separate rating may be 
warrant for instability of the knees and arthritis, if there 
is separate, additional disability.); see also Esteban v. 
Brown, 6 Vet. App. 259, 261  (1994) (a separate rating may be 
granted for a "distinct and separate" disability; that is, 
"when none of the symptomatology ... is duplicative ... or 
overlapping.").  The veteran's representative has 
specifically requested that this case be returned to the RO 
for consideration of separate disability ratings.

In light of the above, the Board finds that another VA 
examination should be conducted, that the RO should consider 
functional impairment pursuant to DeLuca v. Brown, and that 
the applicability of separate disability ratings should be 
determined.  These actions are necessary in order to provide 
a record upon which a fair, equitable, and procedurally 
correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for an orthopedic examination by an 
appropriate specialist in order to assess 
the current nature and severity of his 
service-connected bilateral knee and 
ankle arthritis.  The RO should notify 
the veteran of the time, place, and date 
of said examination, and make part of the 
claims folder the notification letter and 
any other documents verifying its notice 
to the veteran.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner is specifically requested 
to:  (1) make an initial determination as 
to whether or not the veteran's right and 
left knee and ankle joints have arthritic 
changes; (2) determine and describe the 
current symptoms, and their severity, 
associated with the veteran's service-
connected left and right knee and ankle 
arthritis, if present; (3) address the 
February 1996 VA diagnosis of 
"osteochondromatosis" of the left knee 
and the July 1997 VA diagnosis of 
"intermittent polyarthritis compatible 
with palindromic arthritis," as to 
whether or not these conditions are 
present and, if so, are related to his 
service-connected arthritis; (4) provide 
results of objective examination of each 
joint separately, to include an 
assessment as to whether or not the 
veteran's knees have swelling or 
instability due to arthritis, or, 
alternatively, whether these symptoms are 
manifestations of a separate and distinct 
condition; and (5) assess the functional 
loss, if any, associated with the 
veteran's right and left knee and ankle 
arthritis, including additional 
disability caused by limitation of motion 
due to pain, weakness, atrophy, 
incoordination, excess fatigability, 
deformity, or other functional 
impairment, pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.  

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

3.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased original disability rating for 
service-connected bilateral knee and 
ankle arthritis.  The RO's decision must 
discuss the additional evidence 
developed, the Court's decision in 
DeLuca, supra, and the applicability, or 
not, of separate disability ratings 
pursuant to VAOPGCPREC 23-97  (July 1, 
1997), and Esteban v. Brown, 6 Vet. App. 
259, 261  (1994).

4.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


